DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 recites “wherein the heated air extracted through the discharge opening is expelled to atmosphere via the pump”.  It would appear the claim should recite ‘wherein the heated air extracted through the discharge opening is expelled to an outside atmosphere via the pump’ or similar language.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 9 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inject Star DE 20 2010 000603 (see translation) in view of Inject Star Magnum II (Magnum II).
Regarding claim 1, Inject Star discloses a defrosting method for food (paragraph [0003]), which method comprises filling the food (frozen meat pieces) into a container (3) that is rotatable (at speeds specified) around a rotation axis (2) (paragraph [0014]).  The container has a first end face (opening 5) and a second end face (further rotary leadthrough 6’) that opposes the first end face and a rotary leadthrough (6) is provided at the first end face (paragraph [0014], [0018], and fig. 1, 7, and 9).  The food is heated and rotated after filling the container, heated air is supplied to heat the food (paragraph [0037] – [0038]), the heated air is supplied to the container through a supply opening (line 7) and discharged through a discharge opening (circulation line 8) (paragraph [0015]), and the supply opening is provided at the rotary leadthrough at the first end face of the container (7) and the discharge opening (7’) is provided at the second end face of the container (leadthrough 6’) (paragraph [0033] and fig. 7 and 9).  
Inject Star further discloses there would be a jacket of the container (paragraph [0038] and claim 1) but provides no further details regarding said jacket.
First it is to be noted that the Magnum II is manufactured by Inject Star.  Magnum II discloses a defrosting method for food (page 5, right column) and that Inject Star defrosting units for defrosting food are commonly provided with a jacket (double jacket) (page 3, right column, version “cool”) through which a temperature controlled fluid (glycol) (page 5, right column) would flow while the container filled with food would rotate around the rotation axis.  
In order for the temperature of the fluid and that of the container to be regulated/controlled (between 0º C and +1º C) (page 5, right column, Gentle defrosting process) it is obvious that channels would have to be provided in the jacket in order for the temperature of the jacket to be precisely regulated and controlled.  
Magnum II is providing a jacket of the container through which a temperature controlled fluid would flow in to guarantee an optimal processing temperature and desired high quality final products independent from an external environmental temperature.  To therefore modify Inject Star, if necessary, and provide the container with a jacket of the container to more precisely control the temperature inside the container as taught by Magnum II would have been an obvious matter of choice and/or design for the ordinarily skilled artisan to guarantee an optimal processing temperature and desired high quality final products independent from an external environmental temperature.
Since the fluid is temperature-controlled there would necessarily have to be a fluid conditioning unit to cool and supply said fluid, the fluid conditioning unit would necessarily have to have a fluid feed line and a fluid return line that are both connected to the jacket via the rotary leadthrough, and the temperature-controlled fluid that is cooled would necessarily have to be supplied to the rotary leadthrough by the fluid feed line, flow through the fluid channels of the jacket, and then flow back to the fluid conditioning unit via the fluid return line to be cooled in order for the temperature of the jacket to be properly controlled to defrost the food in the container.
Further, since Inject Star in view of Magnum II disclose the container would have both a jacket through which a fluid would flow and that a heated air would also be supplied it would have been obvious to the ordinarily skilled artisan to have the fluid channels of the container and the heated air supplied to the container and discharged from the container at substantially the same time in order precisely control the interior temperature within the container by having the fluid maintain an optimal temperature within the jacket and thereby allow precise regulation of the heated air to thaw the frozen meat while minimizing product losses

Regarding claim 2. Inject Star discloses the heated air is transported with the aid of a pump (paragraph [0015]).
Regarding claim 3, Inject Star discloses the heated air is drawn into the container through the supply opening (7) with the aid of a pump and extracted through the discharge opening (7’) (paragraph [0015], [0016], and [0033]).
Regarding claim 9, Inject Star discloses the container (3) has a shared filling and removal opening (inlet/discharge opening 5) (paragraph [0026]) provided on the container on an end face and coaxially to the rotation axis (fig. 2 and 1) and that the container (3) would be filled with food (meat pieces) (paragraph [0037]) which is to say that the food would necessarily have to be filled into the container and removed therefrom via the shared filling and removal opening.
Regarding claim 10, Inject Star discloses that the supply opening is attached to and therefore part of the inlet/discharge opening (5), cover (4), which is to say that the container is filled with food via the supply opening (fig. 2 and 1).
Regarding claim 12, Inject Star discloses the rotation axis would be provided at an incline with respect to a vertical (fig. 1).
Regarding claim 13, Inject Star discloses there is a filling opening (inlet/discharge opening 5) on a first end face through which the food would necessarily have to be filled into the container via said first end face (fig. 2 and 1).
Regarding claim 14, Inject Star discloses an air conditioning unit, that is a unit that would condition the air (unit 14 with which the recirculated atmosphere can be brought to a desired temperature) (paragraph [0016]), is provided at a distance from the container (3) and that the heated air would be conducted from the air conditioning unit to the supply opening via a supply line (paragraph [0022] and fig. 8).
Regarding claim 15, as clearly seen in figure 7 where the supply opening (7) and discharge opening (7’) are shown entering and exiting the container (3) along the rotation axis, Inject Star discloses the heated air would be supplied and discharged coaxially to the rotation axis (paragraph [0027] and fig. 7).
Regarding claim 16, Infect Star discloses that would be a discharge opening connected to the pump (V) by an extraction line (further line 7) (paragraph [0016] and fig. 7).  Since there is return or recirculation line connected to the pump it is obvious that the heated air extracted through the discharge opening would be expelled to the atmosphere via the pump.
Response to Arguments
Applicant's arguments filed 26 January 20202 have been fully and carefully considered but they are not found persuasive.
Applicant urges that claim 1 differs from Inject Star in that heated air is continuously fed into and discharged from the container and that there is no air return to provide recycled heated air to the container as shown in applicant’s figure.  These urgings are not deemed persuasive.  
Nowhere in Inject Star does it indicate that heated air is not continuously fed into and discharged from the container.  Regarding there being no air return to provide recycled heated air to the container and as shown in applicant’s figure, here applicant is urging limitations not found in amended claim 1.  Further regarding the limitations of new claim 16, as set forth in the rejections above Inject Star discloses that there is a discharge opening connected to a pump via an extraction line that would extract heated air through a discharge opening and expel said air to the atmosphere via the pump.
Applicant urges that their apparatus offers various improvements over the prior art such as reduced risk of germ formation, simpler construction, and an accelerated and more gentle thawing process for example.  These urgings are not found persuasive and again applicant is seen to be urging limitations not found in the claims.
Regarding Magnum II it appears that applicant is urging the reference separately when the rejections have been made over a combination of Inject Star and Magnum II.
In response to applicant's urgings against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is further noted that applicant urges that Magnum II provides a double jacket and a glycol circuit with the possibility of also cooling the container and that the thawing process of Magnum II requires a rest period and is not that claimed by the applicant or at the required temperature.  These urgings are not deemed persuasive.
The comprising language of the claims does not limit the jacket of the container to a single jacket since the transitional phrase “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.  Regarding applicant’s urging that Magnum II does not disclose applicant’s method of defrosting, it is to be remembered that the rejections have been made over a combination of references and not Magnum II alone.  Had Magnum II fully taught applicant’s claimed method a rejection under 35 U.S.C. 102 would have ensued.  With respect to any specific temperatures at which the defrosting would be carried out, temperatures reported in the prior art, or a rest period, again applicant is urging limitations not found in the claims.
Applicant further urges that Magnum II does not disclose any rotary leadthrough to which any fluid supply line and return line would be provided.  This urging is not deemed persuasive.  
First it is noted that Inject Star in view of Magnum II unequivocally discloses the container would have a rotary leadthrough (IS, paragraph [0004]).  Further, if the fluid supply line and return lines were not connected to the container at a rotary leadthrough they would be broken when the container would start to rotate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please call the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        04 May 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792